Citation Nr: 1342228	
Decision Date: 12/20/13    Archive Date: 12/31/13

DOCKET NO.  10-30 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

1.  Entitlement to service connection for a cervical spine disability.  

2.  Entitlement to service connection for a lumbar spine disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1978 to October 1978. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Hartford, Connecticut which denied the benefit sought on appeal.  The RO denied service connection for lumbar and cervical spine degenerative changes; however, the Board has broadened the claim under Clemons v. Shinseki, 23 Vet. App. 1 (2009).

All documents on the Virtual VA paperless claims system and the Veterans Benefits Management System (VBMS) have been reviewed and considered.	

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

A July 2010 letter from the Social Security Administration shows that the Veteran is receiving Social Security disability benefits.  In his November 2009 claim for service connection, the Veteran indicated that he has previously filed a claim for workers' compensation.  These records need to be associated with the claims file.  

The VA opinion in March 2010 was inadequate because the examiner did not address the Veteran's lay statements contending that he has had recurrent pain since service.  An addendum opinion is warranted to determine the nature and etiology of the Veteran's cervical and lumbar back disability.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he provide or authorize the release of any outstanding pertinent medical records, including records associated with the Veteran's workers' compensation claim.  

2. Request, directly from the Social Security Administration, complete copies of any determination on a claim for disability benefits from that agency as well as the records, including medical records, considered in adjudicating the claim.  All attempts to fulfill this development should be documented in the claims file. 

3. Obtain VA treatment records from February 2013 to present.  Associate any records obtained with the claims file or on Virtual VA.  

4. Afterwards, make the claims file available to the examiner for review of the case (with Virtual VA and VBMS records reviewed as well).  The examiner should review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical treatment records, and lay statements.  The examiner should note that this case file review took place.  

After reviewing the claims folder and conducting the examination, the examiner is asked to opine whether it is at least as likely as not (a 50 percent or greater probability) that the cervical and lumbar back disabilities are etiologically related to service.  For purposes of the addendum opinion, the examiner is asked to address the Veteran's contention that he has had pain since service due to his falls in service.  See for example October 2010 Hearing Transcript.  

The examiner's opinion should be based on the results of the examination, a review of the evidence of record, and sound medical principles.  The examiner should provide a complete rationale for all opinions expressed.  

5. After completing the development and conducting any additional development that is deemed warranted, readjudicate the claim on appeal.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

Department of Veterans Affairs


